Case 1:19-cv-22369-CMA Document 31 Entered on FLSD Docket 09/16/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-22369-CIV-ALTONAGA/Goodman

  CHRISTOPHER WINTERS,

          Plaintiff,
  v.

  BCC FOOD HALL LLC; et al.,

        Defendants.
  _____________________________/

                                                   ORDER

          THIS CAUSE came before the Court upon the parties’ Joint Amended Motion for Judicial

  Approval of the Parties’ Settlement Agreement [ECF No. 30], filed September 13, 2019. The

  parties seek the Court’s approval of their proposed Amended Release and Confidential Settlement

  Agreement [ECF No. 30-2] 1 (the “Agreement”), which includes a provision for the award of

  attorney’s fees. Upon review of the record and the parties’ documented basis for a settlement of

  this FLSA case, including an award of attorney’s fees and costs to Plaintiff, Christopher Winters’

  counsel, the Court finds settlement of this action is fair and reasonable.

          Accordingly, it is

          ORDERED AND ADJUDGED as follows:

          1. The parties’ Joint Amended Motion for Judicial Approval of the Parties’ Settlement




  1
    Where the Court must approve a settlement, the agreement becomes a part of the judicial record, and
  therefore may not be deemed confidential even if the parties so consent. See Jessup v. Luther, 277 F.3d
  926, 929–30 (7th Cir. 2002). Accordingly, parties may not submit a settlement agreement under seal or
  seek to have it reviewed in camera unless there is a compelling interest in secrecy. Id. at 928. While clause
  18 of the Agreement seems to indicate the parties seek to maintain the Agreement’s confidentiality
  (see Agreement ¶ 18), the parties did not file the Agreement under seal, so it appears on the public docket.
Case 1:19-cv-22369-CMA Document 31 Entered on FLSD Docket 09/16/2019 Page 2 of 2
                                              CASE NO. 19-22369-CIV-ALTONAGA/Goodman


            Agreement [ECF No. 30], is GRANTED.

        2. The Amended Release and Confidential Settlement Agreement [ECF No. 30-2]

            between Plaintiff, Christopher Winters, and Defendants, BCC Food Hall LLC and BCC

            Food Operator LLC, which has been duly filed as a record of the Court, is APPROVED

            in its entirety.

        3. This case is DISMISSED with prejudice, with each party to bear its own costs and

            attorney’s fees except as otherwise agreed.

        4. All pending motions are DENIED as moot.

        5. The Court retains jurisdiction to enforce the terms of the Amended Release and

            Confidential Settlement Agreement.

        DONE AND ORDERED in Miami, Florida, this 16th day of September, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
